*907ORDER
PER CURIAM.
The claimant, Pamela Appt, appeals the final award of the Labor and Industrial Relations Commission reversing the decision of the administrative law judge. The Commission denied the claimant compensation from the employer, Fireman’s Fund Insurance Company, because the record contained no evidence that the employer owned or controlled the premises where the claimant fell and suffered injury. The Commission held that the claimant failed to establish that the employer controlled the area where the accident occurred, and thus she failed to meet her burden of proving that the injury occurred in the course of her employment.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the Commission’s award denying compensation. Rule 84.16(b)(4).